Citation Nr: 1017292	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  00-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Navy from 
July 1957 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In reviewing the record, the Board notes that a private 
physician reported in a November 2001 statement that the 
veteran has arthritis of both thumbs and that such is linked 
to his repetitive use of his thumbs while on active duty.  
Service connection has been awarded for a right thumb 
disability, and a claim for a left hand/left thumb disability 
has not, as of yet, been developed for appellate 
consideration.  The current claim was remanded in August 2008 
for evidentiary development, and it was also noted that a 
claim for a left hand disability should be referred to the 
RO.  Regarding the current claim, all requisite development 
has been accomplished; however, it still appears that the 
claim for a left hand/thumb disorder has not been developed 
at the RO level.  Accordingly, the Board refers this latter 
issue to the RO for appropriate development and adjudication.


FINDINGS OF FACT

1.  The Veteran has reported a history of bilateral carpal 
tunnel release surgery performed in 1979.

2.  The Veteran's symptoms of pain in the area proximate to 
the wrists have been clinically attributed to arthritis in 
the bilateral thumbs, with no current disability, either 
neurological or orthopedic being noted in the wrists.  

3.  There are no noted residuals of carpal tunnel syndrome 
present.  



CONCLUSION OF LAW

Service connection for bilateral carpal tunnel syndrome is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  Although no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In VCAA letters to the Veteran, he was informed about the 
information and evidence not of record that is necessary to 
substantiate his service connection claim, the information 
and evidence that VA will seek to provide, and the 
information and evidence the claimant is expected to provide.  
In addition, the letters provided the Veteran notice 
regarding the evidence and information needed to establish a 
disability rating and effective dates, as outlined in 
Dingess-Hartman.   

Also, the Veteran is represented by the Texas Veterans 
Commission and that organization is presumed to have 
knowledge of what is necessary to substantiate a claim for 
service connection.  Neither the Veteran nor his 
representative have pled prejudicial error with respect to 
the content or timing of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including a VA examination 
report.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examination, the Board finds that the Veteran was 
provided a thorough VA neurological examination.  See 
38 C.F.R. §§ 3.326, 3.327 (2009).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The examination 
report is well-rationalized, and it does not find that the 
Veteran currently experiences carpal tunnel syndrome or any 
other disorder in the bilateral wrists.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion with regard to these claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).   



Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection will be presumed for certain chronic 
diseases, including organic diseases of the nervous system, 
if manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The Veteran contends that he developed chronic bilateral 
carpal tunnel syndrome as a result of his many years of naval 
service.  Specifically, he alleges that the repetitive usage 
of fine tools such as screwdrivers caused him to develop a 
neurological disability in his wrists.  Service personnel 
records do indicate that the Veteran served as an aircraft 
mechanic for many years in the Navy, and there is no doubt 
that such a duty would require the repeated manipulation of 
hand tools. 

The Veteran was granted service connection for an orthopedic 
disability of the right thumb in an August 2008 Board 
decision.  In a remand associated with the decision, the 
Board noted that the Veteran had an extensive history of hand 
tool usage in the service, and that there were some reports 
of carpal tunnel release surgery having been performed a few 
years after separation from active service.  Specifically, it 
was noted that the Veteran reported, by history, having a 
bilateral carpal tunnel release in 1979 that relieved his 
symptoms of pain.  The Board, in attempting to secure the 
most accurate history, asked the Veteran to provide the 
names, dates, and facilities in which he has received 
treatment for his carpal tunnel syndrome.  No response was 
received, and the Board must adjudicate the claim based on 
the available medical evidence.  

The Veteran was afforded a VA neurological examination in 
June 2009, and the associated report did not diagnose a 
neurological abnormality in the bilateral wrists.  Indeed, 
the Veteran was thoroughly examined, and his contentions of a 
1979 carpal tunnel release, although not verified by the 
post-service treatment records, were accepted as having 
occurred.  In examining the Veteran, the examiner noted the 
chief symptom was pain in the base of the bilateral thumbs, 
with significantly more pain on the right than on the left.  
Upon review of the record, the examiner stated that 
degenerative changes were noted in the thumbs in January and 
March 1994.  Most significantly, the examiner stated that 
"carpal tunnel is completely resolved," meaning that no 
sequela of the condition were noted upon examination.  The 
examiner went on to conclude that the "pain at the base of 
the thumb" was more likely related to degenerative changes 
noted on X-ray, and that his complaints of pain in the thumbs 
were "more orthopedic in nature," and were not "neurogenic 
in origin."  

Service connection is in effect for osteoarthritis in the 
right thumb, and the Veteran has not yet put forth a claim 
for service connection in his left thumb (although the record 
does raise this claim, and it must be developed locally).  
That is, it would appear that the Veteran's pain in the right 
thumb is already contemplated in the award of service 
connection for arthritis, and the claim for the left thumb 
requires RO development.  Given the results of the June 2009 
examination, the Board can conclude that there is no current 
disability, either orthopedic or neurological, in the 
bilateral wrists.  Indeed, while the Veteran may have had 
surgery for carpal tunnel syndrome in 1979, the apparent 
result of the surgical correction was a complete resolution 
of the problem.  Specifically, in June 2009 there was no 
carpal tunnel or other abnormality in the wrist noted, and 
any previous issues with carpal tunnel syndrome were found to 
have "completely resolved."  As this is the case, there is 
not even a residual disability present in the bilateral 
wrists, and the Veteran's pain in the general anatomic region 
has been medically attributed to his service-connected right 
thumb and/or a left thumb disorder that is not service-
connected.  The wrists have been clinically found to be free 
of disability, and thus the first and most basic element of a 
claim for service connection has not been satisfied.  Indeed, 
in order for service connection to be granted, under any 
theory of entitlement, it is necessary for a current, chronic 
disability to be present.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (without a current diagnosis, a claim 
for entitlement to service connection cannot be sustained).  
As there is no current disability, the Veteran's claim for 
service connection must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim. 38 U.S.C.A. § 
5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


